 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.[__]
 
[Translated from Chinese to English]


Portions of this Exhibit 10.[__] marked by a [__] have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.


 
Scrap Metal Sales Contract
 
Contract Number: 10FG001S
 
Date: February 21, 2010
 
Location: WeiAn
 


 
Seller: Armet (Lianyungang) Renewable Resources Co., Ltd.
 
Buyer: [                      ]
 
Both parties based on equality, voluntariness, equitable and mutually
beneficial, accordance to “Contract Law of People’s Republic of China” and other
relevant laws, regulation accept the following contract, both parties have
accepted the following terms.
 
1.  
Both parties have been fully explained and understood provisions of this
contract to each other.

 
2.  
Both Parities fully understood the terms and provisions of this contract, and
understand compliance of all these terms.

 
3.  
Both parties agreed to comply with all terms of this contract.

 
I           Product name, size, volume, quality standard, delivery date and
quantity
 
Produce Name,                                 Size,           Quality
Standard,      Volume
(tons/month),                                                                           Delivery
Date
 
Scrap metal, Crushed aggregates
-
             13,000
Monthly order
                        Charging materials
-
6,000                   Monthly order

 
         Heavy scrap
-
4,000                   Monthly order

 
Total                                                                              23,000
 
II           Unit Price (Taxes included): to be determined on the 25th day of
every month to calculate following month’s unit price per ton.
 
III           Delivery Discrepancy: Plus or minus 10%
 

 
 

--------------------------------------------------------------------------------

 

IV           Transportation method, freight insurance and other expenses
 
Departure Location: Liangyungang, China Armet’s metal scrap facility,
 
Receiving location: [                      ]’s scrap metal storage. All
transportation and insurance expenses are paid by the seller.
 


 
V                 Reasonable loss determination and calculation
 
      The calculation is based on the measurement by the loadometer of
[                      ].
 
VI                 Quality requirement
 
       The delivered products should not mix with airtight containers,
inflammable, explosives, and radioactive materials. The buyer has the right to
send staff to monitor the production on site.
 
VII                  Inspection criteria
 
        The inspection conclusion is based on the scene inspection at Armet
(Lianyungang) Renewable Resources Co., Ltd. The buyer confirms the inspection
conclusion at the scene. Both parties negotiate to resolve if any disagreement
may occur.
 
VIII                   Bill Settlement and payment
 
           After the products have been delivered and measured at
[                      ], the buyer should make the payment within 7 days after
the buyer has booked the invoice from the seller.
 
IX                       Changes in the contract
 
            The terms of the contract can be changed upon the agreement of the
buyer and seller. The change takes effect upon the signatures and seals by both
parties.
 
X                         Term
 
The contract is valid from February 21, 2010 to December 31, 2010.
 
XI                        Force majeure
 


 

 
 

--------------------------------------------------------------------------------

 

When the unpredictable, unavoidable, and insurmountable events occur such as
natural disaster and fire and deprive one party the capabilities to execute all
or partial obligations in the contract, the party is exempt from penalty. The
party that encounters force majeure shall notify the counterpart about the event
by telephone or telegraph and provide the supporting evidence on the force
majeure issued by authorized institution within 14 days after the occurrence of
the event. If the impact of force majeure lasts more than 30 days, both parties
should negotiate either to change the terms of the contract, continue the
execution, or terminate the contract.
 
XII                        Disputes settlement
 


 
              The parties should negotiate to settle the disputes related to the
contract. If the parties can’t reach agreement, either party can file lawsuit to
the local court.
 
XIII                           Miscellaneous
 
                      This contract has four original copies, and each party
holds two original copies. Each copy has the same legal force. The contract
takes effect upon signatures and seals by both parties.
 


 


 
Buyer: [                      ]
 
Authorized Representative: /s/ Fazhan Yang
 
(Company Seal)
 


 


 
Seller: Armet (Lianyungang) Renewable Resources Co., Ltd.
 
Authorized Representative: /s/ Ji Zhang
 
Phone: 0518-68083830
 
Fax: 0518-68081111
 
(Company Seal)
 


 
